—Judgment, Su*402preme Court, Bronx County (Elbert Hinkson, J., at suppression motion; Martin Marcus, J., at suppression hearing, jury trial and sentence), rendered April 2, 1996, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The testimony at the Dunaway hearing established probable cause for defendant’s arrest, based upon the specific description given to the arresting officer by the undercover, including his gender, race, height, clothing, and exact location.
The evidence at trial was legally sufficient to establish defendant’s guilt and the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s findings concerning reliability of identification testimony. We perceive no abuse of sentencing discretion. Concur — Ellerin, P. J., Rosenberger, Wallach and Saxe, JJ.